Order unanimously affirmed, with costs. Memorandum: Special Term properly denied respondent’s motion for a change of venue. If this were simply a special proceeding for a judicial dissolution, venue would lie in the judicial district in which the office of the corporation is located, that location being the one designated in the certificate of incorporation (Business Corporation Law, § 102, subd [a], par [10]; § 1112; Hoffman v Oxford Devs., 9 AD2d 937). Here, however, inasmuch as the petitioner essentially seeks various other types of relief on his own behalf as a stockholder, director and officer, his county of residence is proper for purposes of venue (CPLR 503, subd [a]; Feldmeier v Webster, 208 Misc 996, affd 1 AD2d 938; Blum v Gleitsman, 25 Misc 2d 740). Accordingly, since this matter involves a joinder of claims with conflicting venue provisions, Special Term exercised its discretion and designated petitioner’s county of residence as the place of trial (CPLR 502); (Appeal from order of Supreme Court, Erie County, Sedita, J. — change of venue.) Present — Dillon, P. J., Hancock, Jr., Denman, Boomer and Moule, JJ.